In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                             No. 16-828V
                                         Filed: June 26, 2017
                                         Not to be Published


*************************
                          *
VICKI CAREY, on behalf    *
of her minor child, C.C., *
                          *
        Petitioner,       *                                   Petitioner’s Motion for a
                          *                                   Decision Dismissing the Petition;
                v.        *                                   Insufficient Proof of Causation; Vaccine
                          *                                   Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND   *
HUMAN SERVICES,           *
                          *
        Respondent.       *
                          *
*************************


                                                  DECISION


       On July 12, 2016, Vicki Carey filed a Petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”),1 alleging that C.C. was injured by a
vaccine listed in the Vaccine Injury Table. See § 14. The information in the record, however,
does not show entitlement to an award under the Program.

       On June 23, 2017, Petitioner moved for a decision dismissing her petition,
acknowledging that she will be unable to prove she is entitled to compensation in the Program.

        To receive compensation under the Program, Petitioner must prove either 1) that C.C.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of C.C.’s vaccinations, or 2) that C.C suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not
uncover any evidence that C.C. suffered a “Table Injury.” Further, the record does not contain a
medical expert’s opinion or any other persuasive evidence indicating that C.C.’s injury was
vaccine-caused.

1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
        Under the Act, the petitioner may not be given a Program award based solely on the
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 300aa-13(a)(1). In this case, because there are
insufficient medical records supporting Petitioner’s claim, a medical opinion must be offered in
support. Petitioner, however, has offered no such opinion.

       Accordingly, it is clear from the record in this case that Petitioner has failed to
demonstrate either that C.C. suffered a “Table Injury” or that C.C.’s injury was “actually caused”
by a vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

IT IS SO ORDERED.


                                                    s/George L. Hastings, Jr.
                                                    George L. Hastings, Jr.
                                                    Special Master